Citation Nr: 0022011	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-05 607	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mr. Eugene Simmons, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The appellant and a friend


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
September 1942 to November 1945.  He died on September [redacted], 
1990.  The appellant is his widow.

In May 1992, the Board of Veterans' Appeals (Board) denied 
the appellant's claim for service connection for the cause of 
the veteran's death.  A decision of the Board is final unless 
the Chairman of the Board determines that reconsideration is 
warranted or another exception to "finality" applies.  
Otherwise, no claim based upon the same factual basis shall 
be considered.  See 38 U.S.C.A. §§ 7103, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. § 20.1100 (1999).  To reopen the claim 
and warrant further consideration on the merits, "new and 
material" evidence must be submitted subsequent to the 
Board's decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Evans v. Brown, 9 Vet. App. 273 (1996); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In November 
1997, the Board determined that new and material evidence had 
not been submitted and, therefore, denied a petition to 
reopen the previously denied claim.

More recently, in January 1999, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, denied another petition to reopen the claim.  The 
appellant appealed the RO's decision to the Board.  She gave 
testimony in support of her claim during a hearing in 
November 1999.  


REMAND

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either the principal or a contributory cause 
of death.  38 U.S.C.A. §§ 1110, 1310 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.310(a), 3.312(a).  For a 
service-connected disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

According to his certificate of death, the veteran died on 
September [redacted], 1990, from an acute myocardial infarction (heart 
attack) due to ischemic heart disease. One of his service-
connected disabilities at the time of his death was a 
major affective disorder, which had been rated as 100 percent 
disabling since February 10, 1986 (and which previously had 
been characterized as a cerebral concussion with severe 
hysterical manifestations and, more recently, as a depressive 
neurosis with involutional psychosis).  His other service-
connected disability at the time of his death was a healed 
fracture of a scapula, rated at the noncompensable level.

During her November 1999 hearing, the appellant alleged that 
the veteran's service-connected psychiatric disorder 
(specifically, the "nerves" and "rages" associated with 
it) led to him developing hypertension-which, in turn, 
led to the heart disease that caused his fatal heart attack.  
The appellant made particular note of the fact that one of 
the veteran's primary care physicians, Luis E. Soriano, M.D., 
submitted statements on her behalf in April 1991, April 1995 
and April 1997 suggesting that this occurred.

The gist of all of the statements from Dr. Soriano is the 
same-as the appellant alleges, that the veteran's service-
connected psychiatric disorder may have contributed to his 
death.  However, Dr. Soriano used equivocal language in 
fashioning his opinion and did not provide a complete 
explanation of the medical basis for it.  Dr. Soriano also 
indicated that he did not have any actual clinical records in 
his possession concerning his treatment of the veteran since 
they were destroyed during a flood (on some unspecified 
date), and that, although he did not see the veteran too 
frequently in his office, most of the records of his 
treatment are available from the Pocahontas Memorial 
Hospital, where the veteran died.  The RO apparently has 
already obtained all of the pertinent records from that 
facility.  However, in acknowledging the shortcomings in Dr. 
Soriano's statements, the appellant's representative 
indicated at the 1999 hearing that it was customary for Dr. 
Soriano not to say very much when he spoke, in part due to 
his language barrier, but that he was probably willing to 
submit a more definitive and comprehensive supplemental 
opinion in support of the claim, if given the opportunity.

When, as here, VA has been notified of the possible existence 
of additional evidence-not of record-that might further 
support the appellant's allegations, VA has an obligation to 
advise her that this evidence is needed to complete 
her application for benefits.  See Robinette v. Brown, 
8 Vet. App. 69 (1995), citing 38 U.S.C.A. § 5103(a).  In 
Graves v. Brown, 8 Vet. App. 522 (1996), the United States 
Court of Appeals for Veterans Claims (Court), formerly the 
United States Court of Veterans Appeals, held that this 
obligation included situations where an appellant is 
attempting to reopen a previously denied claim.  Thus, since 
Dr. Soriano treated the veteran for several years prior to 
his death and has suggested that his death may have been 
related to his service-connected psychiatric disorder, the RO 
must apprise the appellant that she should submit a more 
definitive statement or other evidence from this doctor to 
further support her claim.  Id., at 524-25.

Further development also is necessary in this case to give 
the RO an opportunity to consider the appellant's possible 
entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
(West 1991 & Supp. 2000).  Such consideration is warranted 
from a reading of a January 1991 notice of disagreement (NOD) 
that followed an October 1990 adjudication of this issue.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).

DIC may be paid, as if the veteran's death was service 
connected, where the veteran's death was not caused by his 
own willful misconduct and the veteran was in receipt of or 
for any reason (including receipt of military retired or 
retirement pay or correction of a rating after the veteran's 
death based on clear and unmistakable error) was not in 
receipt of but would have been entitled to receive 
compensation at the time of death for a service-connected 
disability that either:  (1) was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of ten years or more immediately preceding death; or 
(2) was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active service for a period of not 
less than five years immediately preceding death.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22 (1999).

In recent years, the Court has decided a line of cases 
involving the statutory interpretation of 38 U.S.C.A. § 1318.  
In pertinent part, the Court noted the specific language of 
section 1318 that provides DIC benefits to a surviving spouse 
ing for a period of 10 or more years 
immediately preceding death.  38 U.S.C.A. § 1318(b) (emphasis 
added).

Relying on the unrestricted words of section 1318, the Court 
interpreted the applicable law and its implementing 
regulation, 38 C.F.R. § 3.22, to mean that the survivor is 
given the right to attempt to demonstrate that the veteran 
"hypothetically" would have been entitled to receive 100 
percent benefits based on evidence in the veteran's claims 
file or in VA custody prior to the veteran's death.  See 
Green v. Brown, 10 Vet. App. 111 (1997); Carpenter v. West, 
11 Vet. App. 140 (1998).  In Wingo v. West, 11 Vet. App. 307 
(1998), the Court instructed VA to determine, based upon 
evidence in the veteran's claims file or before the Board at 

the time of the veteran's death, whether, had he brought a 
claim more than 10 years prior to his death, the veteran 
would have been entitled to receive a total disability rating 
for the 10 years immediately preceding his death-thus 
entitling his survivor to DIC benefits under section 1318.

Here, however, the veteran did file a claim for an increased 
rating for his
service-connected psychiatric disorder during the 10 years 
prior to his death.  Indeed, the RO denied his claims for a 
higher rating for his psychiatric disability on various 
occasions during the 10 years preceding his death, in 
September 1980, October 1983, August 1985, April 1986, 
October 1986, and April 1987-prior to increasing his rating 
from 70 to 100 percent in December 1987, effective from 
February 10, 1986.  And as noted by the Court in Carpenter, 
38 C.F.R. § 20.1106 provides that issues involved in a 
survivor's claim for death benefits under § 1318 will be 
decided in light of prior dispositions of such issues during 
the veteran's lifetime.

In Carpenter, however, the Court did not decide what impact 
this regulatory provision had on a survivor's section 1318 
"entitled to receive" DIC claim because this regulatory 
exception for section 1318 claims was not in effect when the 
appellant first brought her claim.  The appellant was 
entitled to adjudication of her claim under the law and 
regulation in effect when she brought her claim if that 
version would be "more favorable" to her-unless the change 
in law or regulation was specifically made retroactive, which 
it was not.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, the RO must determine whether the appellant 
is entitled to DIC benefits based on the hypothetical 
"entitled to receive" theory alluded to above.

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:


1.  The RO must contact the appellant and 
apprise her of the need to complete her 
petition to reopen her claim for service 
connection for the cause of the veteran's 
death by submitting a more definitive 
statement or other evidence from Dr. Luis 
E. Soriano, M.D., who has suggested the 
veteran's death was related to 
his service-connected psychiatric 
disorder.  If acquiring such a statement 
is not possible, a similar statement from 
one with medical expertise sufficient to 
provide such a definite opinion may 
suffice.  (As noted above, a reiteration 
of evidence already received does not 
satisfy the requirement for "new and 
material" evidence.  38 C.F.R. § 3.156.)  
All such evidence obtained must be 
associated with the other evidence of 
record in the claims folder.

2.  After completion of the above-
requested development, and any additional 
development deemed warranted by the 
record, especially if the RO determines 
that new and material evidence has been 
submitted and the claim is well grounded.  
The RO also should consider the 
appellant's possible entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1318.  
The RO's discussion of the claims must 
take into account all pertinent evidence 
of record, including that obtained as a 
result of the development requested 
above, and all applicable laws, 
regulations, and case law.


3.  If the benefit under § 1318 is 
denied, a statement of the case should be 
issued on this question, and the 
appellant should be given an opportunity 
to perfect an appeal of this claim.  If, 
and only if, she does so should this 
issue be returned to the Board.

4.  If the petition to reopen the claim 
for service connection for the cause of 
the veteran's death continues to be 
denied, the RO should provide the 
appellant a supplemental statement of the 
case concerning this issue and should 
give her an opportunity to submit 
additional evidence and/or argument in 
response prior to returning this claim to 
the Board for further appellate 
consideration.

The purpose of this remand is to comply with governing 
adjudicative procedures; it is not the Board's intent to 
imply whether the benefit requested should be granted or 
denied.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and/or 
argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





- 9 -


